DETAILED ACTION
This office action is in response to claims filed 30 November 2020.
Claims 1-20 were pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 17 are objected to because of the following informalities (line numbers correspond to claim 1): In lines 14-16, “including the corresponding group deployment status indicator in association with the resource representation that corresponds to the at least one resource” should read “including the corresponding group deployment status indicator

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6 of copending Application 17/082,725 (hereafter copending application), in view of Tal et al. Pub. No.: US 2021/0200814 A1 (hereafter Tal).

This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table compares it with claim 1 of the copending application. The differences are emphasized.
Instant Application
Copending Application
1. A method comprising:

obtaining, by a computing device comprising a processor device, deployment information that identifies a deployment status on a plurality of clusters of a set of resources of a plurality of resources that compose a containerized application;







generating user interface imagery that identifies the set of resources, wherein each resource in the set is represented in the user interface imagery by only one corresponding resource representation, irrespective of a number of clusters on which the resource is deployed;

determining, for at least one resource, a corresponding group deployment status indicator based on a deployment status of the resource on each cluster in a group of clusters of the plurality of clusters on which the at least one resource was to be deployed;

including the corresponding group deployment status indicator in association with the resource representation that corresponds to the at least one resource; and

presenting the user interface imagery on a display device.
1. A method comprising:

obtaining, by a computing device comprising a processor device, application information that identifies a plurality of resources that compose an application;

requesting, from a first cluster controller of a first cluster, based on the application information, deployment information for one or more of the plurality of resources, wherein the first cluster controller is configured to control resources implemented on a plurality of different nodes of the first cluster;

generating, based on the application information and the deployment information, user interface imagery identifying at least some of the resources and a corresponding deployment status of the at least some of the resources; and















presenting, on a display device, the user interface imagery.

6. The method of claim 1 wherein requesting, from the first cluster controller of the first cluster, the deployment information further comprises:

requesting, from a plurality of cluster controllers including the first cluster controller, the deployment information for the one or more of the plurality of resources, wherein each cluster controller is configured to control resources implemented on a plurality of different nodes of a corresponding cluster of a plurality of clusters; and

wherein generating, based on the application information and the deployment information, the user interface imagery identifying the at least some of the resources and the corresponding deployment status of the at least some of the resources further comprises:

generating, based on the application information and the deployment information, user interface imagery identifying the at least some of the resources and a corresponding deployment status of the at least some of the resources on each cluster of the plurality of clusters.



While claims 1 and 6 of the copending application disclose generating interface imagery including deployment status of resources that compose applications across multiple clusters, they do not explicitly disclose:
a containerized application
only one corresponding resource representation, irrespective of a number of clusters on which the resource is deployed;
determining, for at least one resource, a corresponding group deployment status indicator based on a deployment status of the resource on each cluster in a group of clusters of the plurality of clusters on which the at least one resource was to be deployed;
including the corresponding group deployment status indicator in association with the resource representation that corresponds to the at least one resource.

However, in analogous art, Tal teaches:
a containerized application ([0008] The software-defined networking and/or the networking solutions may enhance an end-user's, a developer's, and/or an operator's accessibility of resources of a computing cluster(s) employed to run the containerized software applications accessible. For example, an operator may be able to use a web console to monitor one or more resources being used to execute a given containerized software application during deployment and/or execution of the containerized software application (i.e., Fig. 6B identifies deployment status as a bar labeled “deploy” of a containerized software application on one or more resources across one or more computing clusters));
only one corresponding resource representation, irrespective of a number of clusters on which the resource is deployed; determining, for at least one resource, a corresponding group deployment status indicator based on a deployment status of the resource on each cluster in a group of clusters of the plurality of clusters on which the at least one resource was to be deployed; including the corresponding group deployment status indicator in association with the resource representation that corresponds to the at least one resource (([0157] For example, as illustrated, the browser interface may provide an overview of the containerized orchestration engine activity, a list of applications running across one or more clusters using the containerized orchestration engine/containerized application platform 609, various builds associated with the applications, a list of resources (e.g., across one or more clusters) being used to execute the containerized software application(s), a list of storage devices being used to store information about the containerized software application(s) (e.g., application data, source code, one or more builds, etc.), and a monitoring tab used to observe the relative activity of different portions of one or more associated computing cluster(s). As also illustrated in FIG. 6B (e.g., in a primary portion of the browser interface), the browser interface may provide for building and deploying different versions of one or more containerized software applications (i.e., Fig. 6B shows a primary portion of a browser illustrating a single deployment status bar associated with resources deployed for executing a containerized software application across multiple clusters. Further, each resource across multiple clusters used to execute the containerized software applications are listed in the resource tab, representing only one “resource representation” per resource regardless of the number of clusters across which the resource is deployed))).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Tal’s teaching of a browser interface that displays a group deployment status indicator associated with resources deployed across multiple clusters used to execute containerized software applications, with the copending application’s teaching of generating interface imagery including deployment status of resources that compose applications across multiple clusters, to realize, with a reasonable expectation of success, a system that displays a group deployment status indicator associated with resources deployed across multiple clusters to execute a containerized application, as in Tal, that is determined using gathered deployment status of the multiple resources, as in the copending application. A person of ordinary skill would have been motivated to make this combination to optimize and simplify the process by which a developer may interface with, and manage applications that are distributed across computing devices (Tal [0003]).

Regarding claims 12 and 17 of the instant application, they comprise limitations that are similar to those of claim 1, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-14, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method that generates and displays imagery identifying resources of containerized applications deployed across clusters. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
1)	“generating user interface imagery that identifies the set of resources, wherein each resource in the set is represented in the user interface imagery by only one corresponding resource representation, irrespective of a number of clusters on which the resource is deployed” 
2)	“determining, for at least one resource, a corresponding group deployment status indicator based on a deployment status of the resource on each cluster in a group of clusters of the plurality of clusters on which the at least one resource was to be deployed” and
3)	“including the corresponding group deployment status indicator in association with the resource representation that corresponds to the at least one resource”.
Nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (1), but for the recited generic computer components (user interface), the broadest reasonable interpretation of generating imagery that identifies resources deployed across clusters includes an activity of evaluating data and creating, either within one’s own mind, or with pen and paper. For example, a person of ordinary skill would be able to imagine, or draw out a single image for each resource deployed across multiple clusters. In limitation (2), the broadest reasonable interpretation of determining a group deployment status based on resource deployment status includes an activity of evaluating resource deployment data and making a judgement of group deployment status within one’s own mind. For example, a person of ordinary skill would be able to look at resource deployment progress and make a judgement within their own mind on group deployment progress. In limitation (3), the broadest reasonable interpretation of associating a status indicator with a resource representation includes an activity of judging that an indicator should be combined with a resource representation within one’s own mind. For example, a person of ordinary skill should be able to remember an association between an indicator and a resource representation. The concepts of judgement and evaluation have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the above identified generic computer components, and the following additional elements, do not integrate this judicial exception into a practical application:
4)	“obtaining, by a computing device comprising a processor device, deployment information that identifies a deployment status on a plurality of clusters of a set of resources of a plurality of resources that compose a containerized application” and
5)	“presenting the user interface imagery on a display device”.
The generic computer component identified above in limitation (1) (“user interface”) is recited at a high degree of generality, and generally links the use of the judicial exception to a particular technological environment or field of use, which is not indicative of integration into a practical application (MPEP 2106.05(h)). Limitations (4) and (5) recite additional generic computer components (“computing device comprising a processor device”, and “display device”) are seen as implementing the abstract idea using generic computer components, or using generic computer components as tools to perform the abstract idea, which are not indicative of integration into a practical application (MPEP 2106.05 (f)). In limitation (4), it further recites an activity of obtaining, or gathering data, which has been found by the courts to be insignificant extra solution activity (MPEP 2106.05(g)). In limitation (5), it further recites an act of presenting, or merely outputting, imagery, which has been found by the courts to be insignificant extra solution activity (MPEP 2106.05(g)). Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the generic computer components identified above represent no more than attempts to generally link the use of the judicial exception into a particular technological environment or field of use, and to implement the abstract idea using generic computer components, or use generic computer components as tools to perform the abstract idea, neither of which is indicative of an inventive concept (MPEP 2106.05(f), (h)). Further, limitations 4 and 5 are further steps of receiving and outputting data recited in generic manner which have been recognized by the courts as functions that are well-understood, routine, and conventional functions (MPEP 2106.05(d)). Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 2-6, and 10-11, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 2-6 disclose additional determining steps, which under the broadest reasonable interpretation include activities that can be performed as mental processes of evaluation/judgement within the human mind. Claim 10 discloses additional details about the data being output, which is both insignificant extra solution activity, as well as well-understood, routine, and conventional activity. Claim 11, discloses details about the mere data gathering, which is both insignificant extra solution activity, as well as well-understood, routine, and conventional activity. Since none of the dependent claims 2-6, and 10-11 resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 12-14, they comprise limitations similar to those of claims 1-3 respectively, and are therefore rejected for at least the same rationale.

Regarding claims 17-18, they comprise limitations similar to those of claims 1, and 3 respectively, and are therefore rejected for at least the same rationale.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding issues are overcome.

Claims 7-9, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmet Patent No. US 8,479,098 B2 (hereafter Kimmet), in view of Tal (cited above).

Regarding claim 1, Kimmet teaches the invention substantially as claimed, including:
A method comprising: 
obtaining, by a computing device comprising a processor device, deployment information that identifies a deployment status…of a set of resources of a plurality of resources that compose a[n]…application ([Column 2, Lines 32-36] The deployment process deploys the application on resources previously reserved for the application. The deployment process is monitored in real-time and status of the deployment is determined (i.e., deployment status is determined, or “obtained” indicating progress of a deployment of an application on reserved resources, representing a “set of resources”)); 
generating user interface imagery that identifies the set of resources, wherein each resource in the set is represented in the user interface imagery by only one corresponding resource representation ([Column 2, Lines 36-39] A graphical user interface illustrating the deployment process is dynamically generated and communicated to the user. The graphical user interface may provide a status indicator on a node of a graph or status in a table. [Column 7, Lines 53-67] FIG. 6 is an example of a portion of a graphical user interface (GUI) for graphically monitoring the deployment of an application in real time. In the present example, the topology requires a load balancer and two servers…As shown in the example of Fig. 6, a first server is deployed (as shown by a progress bar (609) and the second server is being deployed (as shown by a progress bar 610). Once the second server is deployed, the load balancer may then be deployed. Upon completion of deployment of the load balancer, the application is fully deployed (i.e., each resource in the set of resources reserved for the application is represented by a single corresponding icon))…and 
presenting the user interface imagery on a display device (Column 7, Lines 13-24: The monitor module 210 may instruct the graphics module 206 to illustrate the progress to the user. Specifically, the graphics module 206 generates a GUI illustrating the DAG for deployment of the application…Thus, the application deployment process is monitored in real time and provided graphically to the user).  

While Kimmet discloses displaying deployment status of resources reserved for an application, Kimmet does not explicitly disclose:
deployment information that identifies a deployment status on a plurality of clusters of a set of resources of a plurality of resources that compose a containerized application;
each resource in the set is represented in the user interface imagery by only one corresponding resource representation, irrespective of a number of clusters on which the resource is deployed;
determining, for at least one resource, a corresponding group deployment status indicator based on a deployment status of the resource on each cluster in a group of clusters of the plurality of clusters on which the at least one resource was to be deployed; 
including the corresponding group deployment status indicator in association with the resource representation that corresponds to the at least one resource;

However, in analogous art, Tal teaches:
deployment information that identifies a deployment status on a plurality of clusters of a set of resources of a plurality of resources that compose a containerized application ([0008] The software-defined networking and/or the networking solutions may enhance an end-user's, a developer's, and/or an operator's accessibility of resources of a computing cluster(s) employed to run the containerized software applications accessible. For example, an operator may be able to use a web console to monitor one or more resources being used to execute a given containerized software application during deployment and/or execution of the containerized software application (i.e., Fig. 6B identifies deployment status as a bar labeled “deploy” of a containerized software application on one or more resources across one or more computing clusters));
each resource in the set is represented in the user interface imagery by only one corresponding resource representation, irrespective of a number of clusters on which the resource is deployed; determining, for at least one resource, a corresponding group deployment status indicator based on a deployment status of the resource on each cluster in a group of clusters of the plurality of clusters on which the at least one resource was to be deployed; including the corresponding group deployment status indicator in association with the resource representation that corresponds to the at least one resource ([0157] For example, as illustrated, the browser interface may provide an overview of the containerized orchestration engine activity, a list of applications running across one or more clusters using the containerized orchestration engine/containerized application platform 609, various builds associated with the applications, a list of resources (e.g., across one or more clusters) being used to execute the containerized software application(s), a list of storage devices being used to store information about the containerized software application(s) (e.g., application data, source code, one or more builds, etc.), and a monitoring tab used to observe the relative activity of different portions of one or more associated computing cluster(s). As also illustrated in FIG. 6B (e.g., in a primary portion of the browser interface), the browser interface may provide for building and deploying different versions of one or more containerized software applications (i.e., Fig. 6B shows a primary portion of a browser illustrating a single deployment status bar associated with resources deployed for executing a containerized software application across multiple clusters. Further, each resource across multiple clusters used to execute the containerized software applications are listed in the resource tab, representing only one “resource representation” per resource regardless of the number of clusters across which the resource is deployed));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Tal’s teaching of a browser interface that displays a group deployment status indicator associated with resources deployed across multiple clusters used to execute containerized software applications, with Kimmet’s teaching of gathering deployment progress metrics of resources used to execute an application, to realize, with a reasonable expectation of success, a system that displays a group deployment status indicator associated with resources deployed across multiple clusters to execute a containerized application, as in Tal, that is determined using gathered deployment status of the multiple resources, as in Kimmet. A person of ordinary skill would have been motivated to make this combination to optimize and simplify the process by which a developer may interface with, and manage applications that are distributed across computing devices (Tal [0003]).

Regarding claim 3, Tal further teaches:
determining, for the at least one resource, the group deployment status indicator comprises: determining, based on the deployment information, that the at least one resource has been successfully deployed on each cluster in the group of clusters; and determining the group deployment status indicator to be an indicator that corresponds to a status wherein the at least one resource has been successfully deployed on each cluster in the group of clusters ([0157] For example, as illustrated, the browser interface may provide an overview of the containerized orchestration engine activity, a list of applications running across one or more clusters using the containerized orchestration engine/containerized application platform 609, various builds associated with the applications, a list of resources (e.g., across one or more clusters) being used to execute the containerized software application(s), a list of storage devices being used to store information about the containerized software application(s) (e.g., application data, source code, one or more builds, etc.), and a monitoring tab used to observe the relative activity of different portions of one or more associated computing cluster(s). As also illustrated in FIG. 6B (e.g., in a primary portion of the browser interface), the browser interface may provide for building and deploying different versions of one or more containerized software applications (i.e., the deployment indicator on the primary portion of the browser interface indicates that a build is 100% deployed when all of the at least one resources are successfully deployed across the one or more associated computing clusters)).

Regarding claims 12, and 14, they are system claims comprising similar limitations to those of claims 1, and 3 respectively, and are therefore rejected for at least the same rationale. Kimmet further teaches the additional limitations of a memory; and a processor device coupled to the memory (Column 9, Lines 29-32).

Regarding claims 17, and 18, they are product claims comprising similar limitations to those of claims 1, and 3 respectively, and are therefore rejected for at least the same rationale. Kimmet further teaches the additional limitations of A non-transitory computer-readable storage medium that includes executable instructions to cause a processor device to [perform the method] (Column 9, Line 43-Column 10, Line 9).

Claims 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmet, in view of Tal, as applied to claims 1, and 12 above, and in further view of Singh et al. Patent No.: US 9,256,467 B1 (hereafter Singh).

Regarding claim 2, while Tal discloses resources corresponding to multiple clusters, the combination of Kimmet and Tal does not explicitly disclose:
determining, for each respective resource in the set of resources, a corresponding group of clusters of the plurality of clusters on which the respective resource was to be deployed. 

However, in analogous art, Singh teaches:
determining, for each respective resource in the set of resources, a corresponding group of clusters of the plurality of clusters on which the respective resource was to be deployed ([Column 24, Lines 21-38] In 806, the system performing the process 800 may attempt to look up the container instance ID (if specified) in the relevant database, such as database 216…Container instances may be registered to multiple clusters simultaneously. [Column 5, Lines 37-41] The containers 118 may be launched to have only specified resources from resources allocated to the container instance 114; that is, a container may be launched to have a certain amount of memory and to not utilize more than a specified amount of processing power (i.e., the system looks up, or determines, the multiple clusters where each resources allocated to a container instance are registered, or “deployed”)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Singh’s teaching of looking up container instances registered to multiple clusters, with the combination of Kimmet and Tal’s teaching of displaying deployment progress of container applications across multiple clusters, to realize, with a reasonable expectation of success, a system that looks up container instances registered across multiple clusters and having resources, as in Singh, for use in displaying deployment progress, as in Kimmet and Tal. A person of ordinary skill would have been motivated to make this combination to ensure that resources from a host are allocated efficiently between containers ([Column 5, Lines 41-45]).

Regarding claim 13, it comprises limitations similar to those of claim 2, and is therefore rejected for at least the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmet, in view of Tal, as applied to claim 1 above, and in further view of Somaiya et al. Pub. No.: US 2015/0229532 A1 (hereafter Somaiya).

Regarding claim 10, while Kimmet and Tal disclose generating user interface imagery, the combination of Kimmet and Tal does not explicitly disclose:
the user interface imagery comprises a single cluster representation and identifies a total number of the clusters in the plurality of clusters in association with the single cluster representation.

	However, in analogous art, Somaiya teaches:
the user interface imagery comprises a single cluster representation and identifies a total number of the clusters in the plurality of clusters in association with the single cluster representation ([0042] In an embodiment, the graphic user interface 300 also provides for graphical representation of only a single cluster in the VM network by, for example, clicking within the circular element 302 or selecting the desired cluster from a dropdown menu to narrow the scope of log data entries to those related to the selected cluster (i.e., the dropdown menu lists the total number of clusters displayable, and therefore, “associated” with the currently displayed cluster)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Somaiya’s teaching of displaying a single cluster representation and a list of other clusters associated with the displayed cluster, with the combination of Kimmet and Tal’s teaching of displaying deployment status information, to realize, with a reasonable expectation of success, a system that displays deployment status of a cluster, as in Tal, while also displaying a total number of clusters as a dropdown menu, as in Somaiya. A person of ordinary skill would have been motivated to make this combination so to allow a user to switch cluster views to narrow log data entries to a single cluster, to avoid being overwhelmed by data entries from all clusters at once.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmet, in view of Tal, as applied to claim 1 above, and in further view of McFarlin et al. Pub. No.: US 2016/0182397 A1 (hereafter McFarlin).

Regarding claim 11, while Kimmet and Tal disclose obtaining deployment information, the combination of Kimmet and Tal does not explicitly disclose:
obtaining the deployment information that identifies the deployment status on the plurality of clusters of the set of resources comprises: 
requesting from a plurality of cluster controllers, each cluster controller controlling a different cluster of the plurality of clusters and each cluster comprising a plurality of compute nodes, deployment information for the set of resources.

However, in analogous art, McFarlin teaches:
obtaining the deployment information that identifies the deployment status on the plurality of clusters of the set of resources comprises: requesting from a plurality of cluster controllers, each cluster controller controlling a different cluster of the plurality of clusters and each cluster comprising a plurality of compute nodes, deployment information for the set of resources ([0072] The cluster based service 411 is configured to interact with the management platform 103 for optimizing the use and provisioning of one or more clusters or instances generated by the service 411 (i.e., cluster based services act as “cluster controllers” of respective clusters illustrated in Fig. 4). [0048] The request widget 107 may receive status information from the cluster based services 113 and/or management platform 103 regarding the status of…the provisioning of resources 115 (i.e., request widget requests status of provisioning, or “deployment” of resources from each cluster based service)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined McFarlin’s teaching of a request widget that requests resource deployment status from cluster based services that control corresponding clusters, with the combination of Kimmet and Tal’s teaching of displaying deployment status of a container application, to realize, with a reasonable expectation of success, a system that displays deployment status of a container, as in Tal, based on deployment status information collected from cluster controllers controlling different clusters, as in McFarlin. A person of ordinary skill would have been motivated to make this combination to provide a convenient means of provisioning a service amongst members to enhance service utilization while controlling costs (McFarlin [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Florissi Patent No.: US 10,860,622 B1 discloses WWH applications running across multiple clusters, and containers comprising collections of physical resources.
	Gangadhar et al. Pub. No.: US 2020/0014607 A1 discloses displaying progress indicators of application installation during application deployment.
	Ashenfelter Pub. No.: US 2016/0292578 A1 discloses visually displaying a number of clusters on a display device.
	Kearns et al. Patent No.: US 8,516,477 B1 discloses a method of deploying software in different groups of servers and providing deployment status for identified application servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195